Case 2:20-cv-03657-GW-GJS Document 1 Filed 04/21/20 Page 1 of 11 Page ID #:1



 1   Max J. Sprecher, Esq. (SBN: 169285)
     LAW OFFICES OF MAX J. SPRECHER
 2   5850 Canoga Avenue, 4th Floor
     Woodland Hills, CA 91367
 3   T: 818.996.2255
     F: 818.996.4204
 4   E-Mail: max@sprecherlaw.com
 5   Kenneth P. Norwick
     NORWICK & SCHAD
 6   110 East 59th Street
     New York, New York 10022
 7   P: (212) 751-4440
     F: (212) 604-9997
 8   E-Mail: ken@norwickschad.com
     Pro Hac Vice to be sought
 9
     Attorneys for Plaintiff JOHN DLUGOLECKI
10
11                        UNITED STATES DISTRICT COURT
12                       CENTRAL DISTRICT OF CALIFORNIA
13                                 WESTERN DIVISION
14 JOHN DLUGOLECKI, an individual,                Case No.
                                                  Filed:
15         Plaintiff,
16        vs.                                     COMPLAINT FOR COPYRIGHT
                                                  INFRINGEMENT AND OTHER
17 PEOPLECONNECT, INC., a Delaware                CLAIMS
18 corporation,                                   DEMAND FOR JURY TRIAL
19               Defendant.
20
21        Plaintiff John Dlugolecki (“Dlugolecki”) alleges as follows:
22                                   INTRODUCTION
23        1.    This case addresses a million-dollar for-profit business that is built at
24 least in part on the knowing and willful unauthorized exploitation and infringement
25 of countless photographs (and other “content”) that are the copyright property of
26 others. The specific photos at issue in this case are of Rachel Meghan Markle
27 (“Markle”) that were created by Dlugolecki when Markle attended Immaculate Heart
28 Middle and High School in this district in the 1990s.

                                              1
                                          COMPLAINT
Case 2:20-cv-03657-GW-GJS Document 1 Filed 04/21/20 Page 2 of 11 Page ID #:2



 1                                      THE PARTIES
 2         2.     On information and belief, defendant PeopleConnect, Inc. (“People-
 3 Connect”) is a corporation based in Seattle, Washington whose parent holding
 4 company PeopleConnect Holdings, Inc. in 2015 acquired the “product” (its
 5 description) named “Classmates.com” for $30 million. That product inter alia is in
 6 the business of publishing and selling for profit photos and other content that it finds
 7 in school yearbooks without seeking or obtaining any license to do so from the
 8 copyright owners of that content.
 9         3.     On information and belief, in conducting that business PeopleConnect
10 purposefully directs business activities to this State and district, in part by soliciting
11 and contracting with “members” and advertisers based in the State and district and by
12 maintaining an office in San Rafael, California. In an earlier litigation in this district
13 it was admitted (by a prior owner) that the business “Classmates.com” “do[es] busi-
14 ness within this judicial district and that this Court may exercise personal juris-
15 diction” over it.
16         4.     Ironically, the “Terms of Service” applicable to “members” of Class-
17 mates.com orders those persons as follows: “Do not provide any Content that . . .
18 infringes, misappropriates or otherwise violates the intellectual property rights or
19 other rights of any third party.” Thus, PeopleConnect is indisputably well aware of
20 the legal need to not “violate the intellectual property rights or other rights of any
21 third party” in the conduct of its “Classmates.com” business.
22         5.     Dlugolecki, a resident of this district, is a professional photographer
23 who owns the copyrights in the photos that are the subject of this case.
24                             JURISDICTION AND VENUE
25         6.     This Court has jurisdiction over this case pursuant to 28 U.S.C. §1338
26 because this case arises under the United States Copyright Act. Venue in this district
27 is proper pursuant to 28 U.S.C. §§1391(b) and 1400.
28

                                                 2
                                            COMPLAINT
Case 2:20-cv-03657-GW-GJS Document 1 Filed 04/21/20 Page 3 of 11 Page ID #:3



 1                                   UNDERLYING FACTS
 2          7.      Under the heading “There’s tons to do on Classmates®” on its website,
 3 PeopleConnect states: “Browse yearbooks[:] The largest collection of high school
 4 yearbooks is on your laptop, tablet and smartphone. Find those old memories and
 5 even share them on Facebook.” As a matter of law (e.g., Section 102 of the U.S.
 6 Copyright Act), those yearbooks – and their contents – are protected by copyright.
 7 On information and belief, as exemplified by this case, it is no part of People-
 8 Connect’s everyday business to seek or obtain licenses from the copyright owners of
 9 the contents of its “collection” before it builds its for-profit business on those con-
10 tents.
11          8.      As part of that everyday business, and as here relevant, PeopleConnect
12 found and then exploited for its own profit photos of Markle that are the copyright
13 property of Dlugolecki (the “Markle Photos”). Specifically, attached hereto as
14 Exhibit “A” are reproductions of pages from Classmates.com’s website that contain
15 several yearbook photos of Markle, three of which were created by Dlugolecki and
16 registered by him with the U.S. Copyright Office. Two of those three photos are on
17 the top row of those reproductions and the third is at the center of the second row.
18 Copies of the relevant certificates of registration are attached hereto as Exhibit “B.”
19 As a matter of law, there is no requirement for copyright protection that a copyright
20 notice accompany the authorized publication of copyrighted content.
21          9.      The Markle Photos were created within this district; the principal sub-
22 ject of the Markle Photos (Markle) was (and is now again) a resident of this district;
23 the yearbooks in which the Markle Photos appeared were lawfully published within
24 this district; and the Markle Photos were created and are owned by a resident of this
25 district. To the extent the Markle Photos were published by PeopleConnect to attract
26 “classmates” of Markle, such publication was specifically addressed to people within
27 this district.
28

                                                 3
                                             COMPLAINT
Case 2:20-cv-03657-GW-GJS Document 1 Filed 04/21/20 Page 4 of 11 Page ID #:4



 1         10.   PeopleConnect exploited the Markle Photos without seeking or obtain-
 2 ing any copyright authorization to do so. In fact, it is an integral component of
 3 PeopleConnect’s business – including its sale for separate payment of the contents of
 4 the yearbooks it publishes and exploits -- that it effectively grants to itself the copy-
 5 right right to publish and sell for profit such photos, even though it owns no such
 6 rights and even though it knows it owns no such rights.
 7         11.   By publishing and otherwise exploiting for profit the Markle Photos
 8 without any legal license to do so, PeopleConnect directly and willfully infringed
 9 Dlugolecki’s copyrights therein, unfairly competed with him, and caused him
10 financial injury as a result, all while also profiting therefrom.
11               COUNT I: WILLFUL COPYRIGHT INFRINGEMENT
12         12.   Dlugolecki incorporates here the contents of Paragraphs 1 through 11
13 above.
14         13.   The unauthorized copying, dissemination, display, and other exploit-
15 ation of the Markle Photos by PeopleConnect constitutes willful infringements of
16 Dlugolecki’s copyrights in each of the infringed Photos, which infringements have
17 profited PeopleConnect and damaged Dlugolecki.
18         14.   As a result, Dlugolecki is entitled to the relief prayed-for below.
19                                 PRAYER FOR RELIEF
20         WHEREFORE, Dlugolecki prays for judgment against PeopleConnect as
21 follows:
22         A.    To the extent available under applicable law, Dlugolecki demands
23 judgment against PeopleConnect with respect to each of its infringements and
24 awarding 1) its profits attributable to the infringements, 2) actual damages caused by
25 the infringements, 3) statutory damages, and 4) such other financial relief as the
26 Court deems just; and
27         B.    To the extent available under applicable law, Dlugolecki demands
28 judgment against PeopleConnect for his attorney fees; and

                                                4
                                           COMPLAINT
Case 2:20-cv-03657-GW-GJS Document 1 Filed 04/21/20 Page 5 of 11 Page ID #:5



 1         C.    To the extent available under applicable law, Dlugolecki demands
 2 judgment against PeopleConnect for pre- and post-judgment interest; and
 3         D.    To the extent available under applicable law, Dlugolecki demands judg-
 4 ment for such other and further equitable and legal relief as this Court may deem
 5 just.
 6 DATED: April 21, 2020
                                           LAW OFFICES OF MAX J. SPRECHER
 7
                                               AND
 8                                         NORWICK & SCHAD
 9
                                                 /Max J. Sprecher/
10                                         Max J. Sprecher
                                           Attorneys for Plaintiff JOHN DLUGOLECKI
11
12
                               DEMAND FOR JURY TRIAL
13
           Dlugolecki hereby demands a trial by jury on all issues properly so triable.
14
     DATED: April 21, 2020
15
                                           LAW OFFICES OF MAX J. SPRECHER
16                                             AND
                                           NORWICK & SCHAD
17
18                                               /Max J. Sprecher/
19                                         Max J. Sprecher
                                           Attorneys for Plaintiff JOHN DLUGOLECKI
20
21
22
23
24
25
26
27
28

                                               5
                                          COMPLAINT
Case 2:20-cv-03657-GW-GJS Document 1 Filed 04/21/20 Page 6 of 11 Page ID #:6




                           EXHIBIT A
Case 2:20-cv-03657-GW-GJS Document 1 Filed 04/21/20 Page 7 of 11 Page ID #:7
Case 2:20-cv-03657-GW-GJS Document 1 Filed 04/21/20 Page 8 of 11 Page ID #:8
Case 2:20-cv-03657-GW-GJS Document 1 Filed 04/21/20 Page 9 of 11 Page ID #:9




                           EXHIBIT B
Case 2:20-cv-03657-GW-GJS Document 1 Filed 04/21/20 Page 10 of 11 Page ID #:10
Case 2:20-cv-03657-GW-GJS Document 1 Filed 04/21/20 Page 11 of 11 Page ID #:11
